                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 1 of 13




 1   Paul G. Cereghini (SBN 148016)
     Lauren O. Miller (SBN 279448)
 2   BOWMAN AND BROOKE LLP
     1741 Technology Drive, Suite 200
 3   San Jose, CA 95110
     Telephone:    (408) 279-5393
 4   Facsimile:    (408) 279-5845
     paul.cereghini@bowmanandbrooke.com
 5   lauren.miller@bowmanandbrooke.com
 6   John F. Renzulli (Pro Hac Vice to be filed)
     Christopher Renzulli (Pro Hac Vice to be filed)
 7   Howard B. Schilsky (Pro Hac Vice to be filed)
     RENZULLI LAW FIRM, LLP
 8   One North Broadway, Suite 1005
     White Plains, NY 10601
 9   Telephone: (914) 285-0700
     Facsimile: (914) 285-1213
10   jrenzulli@renzullilaw.com
     crenzulli@renzullilaw.com
11   hschilsky@renzullilaw.com
12   (Additional attorneys listed on signature page.)
13   Attorneys for Defendant Glock, Inc. and specially-appearing Glock Ges.m.b.H.
14
                                 UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
17    STEVEN C. JOHNSON, an individual, on )                CASE NO.:   3:20-CV-08807
      behalf of himself and all others similarly )
18    situated,                                  )          GLOCK, INC.’S AND GLOCK
19                                               )          Ges.m.b.H.’S        NOTICE    OF
                   Plaintiff,                    )          REMOVAL PURSUANT TO 28 U.S.C.
20                                               )          §§ 1332, 1441, 1446, AND 1453
      vs.                                        )
21                                               )
22    GLOCK, INC., a Georgia Corporation; )
      GLOCK Ges.m.b.H., an Austrian entity; JOHN )
23    and JANE DOES I through V;                 )
      ABC CORPORATIONS I-X,                      )
24    XYZ PARTNERSHIPS, SOLE                     )
25    PROPRIETORSHIPS and/or JOINT               )
      VENTURES I-X,                              )
26    GUN COMPONENT MANUFACTURERS I- )
      V                                          )
27                                               )
28                 Defendants.                   )

     23382606v4                                         1               CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
              Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 2 of 13




 1          TO PLAINTIFF, HIS ATTORNEYS OF RECORD, AND THE CLERK OF THE
 2   UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
 3   CALIFORNIA:
 4          Defendants, Glock, Inc. and Glock Ges m.b.H.1 (“Glock Defendants”), pursuant to 28
 5   U.S.C. §§ 1332, 1441, 1446, and 1453 notifies this Court that they are removing the above-
 6   captioned action currently pending as Case No. RG20075498 in the Superior Court of the State of
 7   California, County of Alameda to the United States District Court for the Northern District of
 8   California. In support, Glock Defendants state as follows:
 9                                          INTRODUCTION
10          1.      The removed case is a civil putative class action commenced in the Superior Court
11   of California, County of Alameda by Plaintiff Steven C. Johnson entitled Steven C. Johnson v.
12   Glock, Inc.; Glock Ges.m.b.H.; et al., Case No. RG20075498 (“State Action”). Glock, Inc. and
13   Glock Ges.m.b.H. are the only named defendants.
14          2.      In this suit originally filed on October 1, 2020, and amended on November 3, 2020,
15   Plaintiff seeks to prosecute alleged economic injury claims on behalf of a putative nationwide class
16   of “all current and former owners of a Class Gun (as defined herein) that was purchased in the fifty
17   States, the District of Columbia, Puerto Rico, and all other United States territories and/or
18   possessions,” as well as a California sub-class of “all current and former owners of a Class Gun
19   (as defined herein) that was purchased in the State of California.” (See First Amend. Compl.
20   (“FAC”) at ¶¶ 48-49, attached as part of Exhibit A filed herewith the Declaration of Marion V.
21
     1
22     By filing this Notice of Removal, Glock Ges.m.b.H. is specially-appearing only and in no way
     waives its right to contest Plaintiff’s attempt to serve it with the Summons and Complaint. A
23   notice of removal does not constitute a general appearance and does not waive the party’s right to
     contest service of process or personal jurisdiction. Wabash Western Ry. v. Brow, 164 U.S. 271,
24   279 (1896); Morris Co. v. Ins. Co., 279 U.S. 405 409 (1929); Phillips v. Manufacturers Trust Co.,
25   101 F.2d 723, 727 (9th Cir. 1939) (“The validity of the service…was not waived by removal.”);
     see also Mech. Mktg. Inc. v. Sixxon Precision Mach. Co., No. 5:CV 11-01844 EJD (N.D. Cal. Oct.
26   6, 2011) (in which the defendant filed notice of removal followed by Rule 12(b)(5) motion to
     dismiss). Plaintiff improperly attempted to serve Glock Ges.m.b.H. through Glock, Inc. in the
27   United States. Glock Ges.m.b.H. rejects this attempted service of process since it is an Austrian
28   entity and therefore must be served by internationally-agreed means or pursuant to Austrian law
     as contemplated under Rule 4(f).
     23382606v4                                       2                     CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                               1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 3 of 13




 1   Mauch.) Plaintiff generally defines “Class Guns” as “Glock branded” and “semi-automatic”,
 2   including but not limited to the following models/series: “Model 22, 22 Gen 4, 23, 23 Gen 4, 24,
 3   27, 27 Gen 4, 35, 35 Gen 4, 35 Gen 4 MOS, 22 cut, 22 P, 23 cut, 23 P, 21 Gen 4, 21 SF, 30 Gen
 4   4, 30s, 30 SF, 36, 41 Gen 4, 41 Gen 4 MOS, 37, 38, 39, 20 Gen 4, 20 SF, 29 Gen 4, 29 SF, 40 Gen
 5   4 MOS, and all gun models with a similar design and feed ramp.” (FAC. at ¶32.) Plaintiff claims
 6   that the putative classes are “composed of thousands of persons across the United States, including
 7   California . . . .” (FAC. at ¶44.)
 8           3.        Plaintiff claims that each pistol contains what he describes as the “Unsupported
 9   Chamber Defect” which allegedly causes “the round/casing to separate and dislodge a piece of the
10   casing at the 6 o’clock position.” (FAC. at ¶ 2.)
11           4.        Plaintiff’s First Amended Complaint alleges nine causes of action against the Glock
12   Defendants: (1) violations of the Consumer Legal Remedies Act (Cal. Civ. Code §1750 et seq);
13   (2) Negligence; (3) Strict Product Liability; (4) Breach of Express Warranty; (5) Breach of Implied
14   Warranty of Merchantability (Cal. Civ. Code §§ 1790, et seq.); (6) Fraudulent Omission; (7) Unfair
15   Business Practices (Cal. Bus. & Prof. Code § 17200, et seq.); (8) False Advertising, (Cal. Bus. &
16   Prof. Code § 17500, et seq.); and, (9) violation of the Magnuson-Moss Act (15 U.S.C. § 2301, et
17   seq.) (See FAC.)
18           5.        Plaintiff’s Complaint seeks various categories of damages and forms of relief,
19   including as follows:
20                 •   Injunctive relief prohibiting Glock Defendants from continuing the alleged
21                     unlawful practices pursuant to the California Civil Code § 1782(a)(2) (FAC. at ¶¶
22                     83, 144.)
23                 •   Monetary damages under the Consumer Legal Remedies Act pursuant to California
24                     Civil Code § 1782 (FAC at ¶ 84.)
25                 •   Compensatory damages for himself and each member of the Class and for the
26                     establishment of a common fund, plus attorneys’ fees, interest, and costs (FAC. at
27                     ¶¶ 93, 102, 108, 121, 131, 168.)
28
     23382606v4                                           3
                                                   CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 4 of 13




 1                 •   Restitution to Plaintiff and putative class members pursuant to California Business
 2                     and Professions Code §§17203 and 17204 (FAC. at ¶ ¶ 6, 25, 144.)
 3                 •   Compensatory, exemplary or punitive damages, treble damages, and statutory
 4                     damages, including interest; (Prayer for Relief, at ¶2)
 5                 •   Compensatory damages including the cost of repair, replacement or modification
 6                     of the alleged defect to render the Class Guns safe (Prayer for Relief, at ¶3.)
 7                 •   Enjoining further allegedly deceptive advertising, marketing, distribution and sales
 8                     practices, and requiring Defendants to repair and/or replace Plaintiff’s and the other
 9                     putative class members’ guns with a suitable alternative pistol of Plaintiff’s and
10                     class members’ choosing. (Prayer for Relief, at ¶5.)
11                 •   Disgorgement of all or part of the allegedly ill-gotten profits Defendants received
12                     from the sale of the Class Guns or order the Defendants to make full restitution to
13                     Plaintiff and the putative class members. (Prayer for Relief, at ¶6)
14                 •   Award of attorney fees and costs. (Prayer for Relief, at ¶9)
15                 •   Award of pre-judgment and post-judgment interest. (Prayer for Relief, at ¶10)
16                                    PROCEDURAL REQUIREMENTS
17           6.        Pursuant to 28 U.S.C. § 1446(b)(1), this notice of removal is timely filed because
18   Glock, Inc. was served with the Summons and First Amended Complaint on November 11, 2020.2
19   Plaintiff also attempted to serve Glock Ges.m.b.H. on November 11, 2020, but the attempted
20   service of process was invalid pursuant to Rule 4 of the Federal Rules of Civil Procedure and
21   Glock Ges.m.b.H. reserves and preserves its right to contest same.
22           7.        This notice of removal is on behalf of all named Defendants. Thus, this notice of
23   removal complies with 28 U.S.C. § 1446(b)(2)(A).
24           8.        Copies of all papers, pleadings, and orders filed in this action are attached as Exhibit
25   A to the Declaration of Marion V. Mauch, including the Summons and Plaintiff’s First Amended
26   Complaint.
27
     2
      Plaintiff did not serve any defendant with the Summons and Complaint prior to his filing of the
28
     First Amended Complaint.
     23382606v4                                           4
                                                   CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 5 of 13




 1           9.       Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Northern District of
 2   California because this District embraces the place in which the removed action is pending.
 3           10.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal
 4   will be filed with the Superior Court of California, County of Alameda promptly after filing of the
 5   same in this Court.
 6           11.      Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of Removal
 7   will be given to all adverse parties promptly after filing of the same in this Court.
 8           12.      Intradistrict Assignment: This case may be properly assigned to either the San
 9   Francisco Division or Oakland Division pursuant to Civil L.R. 3-2(c)-(d) because the case is being
10   removed from the California Superior Court in Alameda County.
11           13.      If any question arises as to the propriety of the removal of this action, Glock
12   Defendants request the opportunity to conduct discovery, present summary judgment-type
13   evidence, brief any disputed issues, and present oral argument in favor of its position that this case
14   is properly removable.
15           14.      Nothing in this Notice of Removal shall be interpreted as a waiver or
16   relinquishment of Glock Defendants’ right to assert defenses including, without limitation, the
17   defenses of (i) lack of personal jurisdiction, (ii) improper venue and/or forum non conveniens, (iii)
18   insufficiency of process, (iv) insufficiency of service of process, (v) improper joinder of claims
19   and/or parties, (vi) failure to state a claim, (vii) failure to join an indispensable party or parties, or
20   (viii) any other procedural or substantive defense available under state or federal law.
21                                  CLASS ACTION FAIRNESS ACT (“CAFA”)
22           15.      Removal to federal district court is proper pursuant to CAFA, 28 U.S.C. §§
23   1332(d)(2) and 1453. Under CAFA, federal district courts have original jurisdiction over class
24   actions whenever:
25           (1)      there is minimal diversity of citizenship between the parties (e.g., any
26                    member of a class of plaintiffs is a citizen of a State different from any
27                    defendant);
28           (2)      the proposed class has 100 or more putative members; and,
     23382606v4                                          5
                                                    CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 6 of 13




 1           (3)      the amount in controversy exceeds $5,000,000, exclusive of interest           and
 2           costs.
 3   28 U.S.C. § 1332(d)(2), (5)(B); Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1139
 4   (9th Cir. 2013). The claims of the putative class members “shall be aggregated to determine
 5   whether the matter in controversy exceeds the sum or value of $5,000,000.” 13 U.S.C. §
 6   1332(d)(6). A defendant asserting CAFA jurisdiction “needs to plausibly show that it is reasonably
 7   possible that the potential liability exceeds $5 million . . . ‘[a]mount at stake’ does not mean likely
 8   or probable liability; rather, it refers to possible liability.” Greene v. Harley-Davidson, Inc., 965
 9   F.3d 767, 772 (9th Cir. 2020).
10           16.      This matter satisfies all of the requirements for CAFA jurisdiction.
11           A.       Class Action
12           17.      This is a “class action” within the meaning of CAFA because it was brought under
13   a “State statute or similar rule of judicial procedure authorizing an action to be brought by 1 or
14   more representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B); see FAC at ¶¶41-51.
15           B.       Diversity of Citizenship
16           18.      Glock, Inc. is a Georgia corporation with its principal place of business in Smyrna,
17   Georgia. (See Mauch Decl. at ¶ 7.) Glock Ges.m.b.H. is an Austrian limited liability company with
18   its principal place of business in Austria and its shareholders located in Austria. (See Mauch Decl.
19   at ¶ 9.) Plaintiff—a resident of Oakland, California—seeks to assert claims on behalf of a
20   nationwide class of consumers. (FAC at ¶¶ 20, 48.) Therefore, the minimal diversity required for
21   federal class action jurisdiction is satisfied. 28 U.S.C. § 1332(d)(2)(A) and (C).
22           C.       More Than 100 Putative Class Members
23           19.      Plaintiff claims that the putative class is “composed of thousands of persons across
24   the United States, including California.” (FAC at ¶44.) Therefore, the number of putative class
25   members is in the aggregate more than 100.
26           D.       Amount in Controversy
27           20.      The removing party’s initial burden is to “file a notice of removal that includes ‘a
28   plausible allegation that the amount in controversy exceeds the jurisdictional threshold.’” Ibarra
     23382606v4                                        6
                                                   CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 7 of 13




 1   v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (quoting Dart Cherokee Basin
 2   Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). “By design, § 1446(a) tracks the
 3   general pleading requirement stated in Rule 8(a),” which requires only that the grounds for removal
 4   be stated in a “short and plain statement.” Dart, 135 S. Ct. at 553. This standard requires only that
 5   the removing party “plausibly show that it is reasonably possible that the potential liability exceeds
 6   $5 million.” Greene, 965 F.3d at 772.
 7           21.      Generally, a federal district court will first “consider whether it is ‘facially
 8   apparent’ from the complaint that the jurisdictional amount is in controversy.” Abrego v. Dow
 9   Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006) (internal citations omitted). However, a defendant
10   may remove a suit to federal court notwithstanding the plaintiff’s failure to plead the required
11   amount, provided that the defendant alleges facts in the removal petition demonstrating that the
12   jurisdictional minimum has been met. Id.
13           22.      If the defendant’s allegation(s) regarding the amount in controversy is challenged,
14   then “both sides submit proof and the court decides, by a preponderance of the evidence, whether
15   the amount-in-controversy requirement has been satisfied.” Ibarra, 775 F.3d at 1195. At that time,
16   “it may be appropriate to allow discovery relevant to [the] jurisdictional amount prior to
17   remanding.” Abrego, 443 F.3d at 691 (internal citation omitted).
18           23.      Amount in controversy is defined as “the amount at stake in the underlying
19   litigation” and includes “damages (compensatory, punitive, or otherwise) and the cost of
20   complying with an injunction, as well as attorneys’ fees awarded under free shifting statutes.”
21   Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644 (9th Cir. 2016). Further, “[i]n actions
22   seeking declaratory or injunctive relief, it is well established that the amount in controversy is
23   measured by the value of the object of the litigation” as a whole. Reyes v. Wells Fargo Bank, N.A.,
24   2010 WL 2629785, at *4 (N.D. Cal. June 29, 2010).
25           24.      Glock Defendants dispute that they are liable for any damages whatsoever to
26   Plaintiff. Nevertheless, removal of this action is proper because the amount in controversy exceeds
27   $5,000,000.
28
     23382606v4                                        7
                                                    CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 8 of 13




 1           25.      Here, on behalf of himself and a putative class of current and former owners of a
 2   Class Gun(s) purchased nationwide [including a putative California sub-class], Plaintiff seeks
 3   various forms of damages, including compensatory damages, punitive damages, treble damages,
 4   disgorgement of profits, broad sweeping injunctive relief, and attorneys’ fees. (See FAC at ¶¶ 32-
 5   33).
 6           26.      Plaintiff’s class definition is extremely broad, containing no time limitation
 7   whatsoever. Plaintiff Steven Johnson alleges that he owns “a Glock .45 caliber,” but provides no
 8   other information about the model of firearm he owns or whether it is included in his non-
 9   exhaustive list of “class guns.” (See FAC at ¶ 20, 32.) Glock has made and sold .45 caliber
10   firearms       since    at     least    1991.           See     Ex.     C      to    Mauch       Decl.,
11   https://web.archive.org/web/20141225174555/htpp:/us.glock.com/ heritage/timeline. Even just
12   considering .45 caliber Glock firearms generally, the class includes products made and sold over
13   nearly a 30-year-period. This would amount to a potential class of millions of potential plaintiffs
14   nationwide. Plaintiff contemplates this breadth of the class, asserting that the class is comprised
15   of “thousands of persons across the United States, including California.” (FAC at ¶ 44).
16           27.      In addition to the absence of any time limitation, Plaintiff’s definition of Class Guns
17   is wide ranging, identifying approximately 30 firearm models and including a catchall for “all gun
18   models with a similar design and feed ramp.” So, under Plaintiff’s broad class definition, all Glock
19   owners for an unspecified period of time who purchased one of the various Class Guns would be
20   swept into the putative class. Again, this could amount to millions of potential class members.
21           28.      Plaintiff’s First Amended Complaint seeks compensatory damages on behalf of the
22   putative class. Specifically, Plaintiff seeks the “cost of repair, replacement or modification” of the
23   Class Guns. (FAC at Prayer ¶3.) Plaintiff further alleges that he is entitled to an order requiring
24   Glock Defendants to replace his and all other class members’ firearms with “a suitable alternative
25   pistol.” (FAC pg. 30-31, Prayer ¶ 5). These firearms vary in retail price, but generally sell for
26   between $500 and $800 each. Even at a conservative low price of $500 per handgun, there would
27   only need to be at most 10,001 class members to exceed the $5,000,000 required under CAFA
28   ($500 x 10,001 = $5,000,500). Even looking at Glock firearm sales for California during the 2017
     23382606v4                                         8
                                                    CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
              Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 9 of 13




 1   calendar year, there are potentially 68,903 class members in that one year for California alone.3
 2   Due to Plaintiff’s unlimited class definition, which could span three decades, and including the
 3   thousands of firearms sold throughout the remaining 49 States, the District of Columbia, and
 4   Puerto Rico, the putative class greatly exceeds 10,001. Accordingly, the amount-in-controversy
 5   requirement under CAFA is easily satisfied based on the claimed compensatory damages alone.
 6          29.     While not necessary, Plaintiff’s other claimed damages further demonstrate that the
 7   amount-in-controversy is easily satisfied here.4 For example, Plaintiff seeks punitive damages.
 8   (FAC pg. 30, Prayer ¶ 2). Punitive damages in California Consumer Legal Remedies Act (CLRA)
 9   cases have been awarded at a 1:1 ratio or higher. See, Greene, 965 F.3d at 771, (reversing remand
10   order when defendant alleged that at least $5,000,000 was in controversy based, in part, on juries
11   previously awarding punitive damages in CLRA cases on a 1:1 ratio or higher). Accordingly, a
12   punitive damage verdict exceeding $5,000,000 is possible in Plaintiff’s CLRA action and is
13   properly included in calculating the amount in controversy under CAFA.
14          30.     Similarly, Plaintiff’s claims for treble damages, disgorgement of profits, and
15   attorney fees also increase the amount in controversy. First, Plaintiff seeks on behalf of the class
16   disgorgement of all of Glock Defendants’ profits relating to the sale of class weapons. Assuming
17   a class of “thousands,” which would include persons over an unbounded number of years, this
18   would easily exceed the $5,000,000 threshold for jurisdiction under CAFA. (FAC pg. 30-31,
19   Prayer ¶ 6). Second, Plaintiff’s claim for treble damages—assuming the compensatory damages
20   exceeding $5,000,500—would place another $15,001,500 in controversy. Third, the injunctive
21
22
23   3
       There were 525,979 handguns sold in California in 2017 of which 13.1% (or approximately
     68,903 handguns) were manufactured by Glock.                  (See Ex. D to Mauch Decl.,
24
     https://openjustice.doj.ca.gov/data-stories/2018/gun-sales-california.)
25   4
       By referring to Plaintiff’s claims for any category of damages to establish CAFA jurisdiction,
26   Glock Defendants do not concede that plaintiff or any class member is entitled to them or that any
     category of damages pled is available given the allegations asserted in the Complaint. See Greene
27   v. Harley-Davidson, 965 F.3d 767, 773–74 (9th Cir. 2020) (finding district court erred as a matter
28   of law when it considered defendant’s potential affirmative defenses at removal stage because
     plaintiff must “own[] the allegations that have landed him in federal court.”).
     23382606v4                                        9                     CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                               1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 10 of 13




 1   relief Plaintiff seeks and Plaintiff’s claim for attorney fees—even assuming a 20% rate of
 2   recovery—would likewise increase the amount in controversy.
 3           31.       Accordingly, there is more than $5,000,000 in controversy, satisfying the
 4   requirements for removal under CAFA.
 5                                           DIVERSITY JURISDICTION
 6           32.       In addition (and in the alternative), removal to federal district court is also proper
 7   based on diversity pursuant to 28 U.S.C. § 1332(a).             Federal district courts have original
 8   jurisdiction over a civil action when:
 9           (1)       there is complete diversity of citizenship between each plaintiff and each defendant;
10           and,
11           (2)       the amount in controversy exceeds $75,000, exclusive of interest      and costs.
12           33.       As explained above, there is complete diversity of citizenship. (See, supra, ¶ 18.)
13           34.       As stated above, amount in controversy is defined as “the amount at stake in the
14   underlying litigation” and includes “damages (compensatory, punitive, or otherwise) and the cost
15   of complying with an injunction, as well as attorneys’ fees awarded under free shifting statutes.”
16   Gonzales, 840 F.3d at 644. Moreover, in lawsuits like this one where the plaintiff seeks declaratory
17   and/or injunctive relief, the value of that relief is properly considered as part of the amount in
18   controversy (i.e., the value of the object of the litigation). Reyes, 2010 WL 2629785, at *4.
19           35.       Given the extent of the damages claimed by Plaintiff in this case (discussed in detail
20   above) – including claims for compensatory, punitive and treble damages, costs of notifying
21   proposed class members, as well as sweeping claims for injunctive relief, and an award of
22   attorneys’ fees and costs – the Complaint clearly presents an amount in controversy far in excess
23   of $75,000 because the requested declaratory/injunctive relief, if granted, would amount to
24   extensive costs to Glock Defendants far in excess of the jurisdictional threshold.
25           36.       Accordingly, there is more than $75,000 in controversy, satisfying the requirements
26   for removal pursuant to 28 U.S.C. § 1332(a).
27                                               CONCLUSION
28           37.       Because all of the requirements for federal diversity jurisdiction under 28 U.S.C §
     23382606v4                                         10
                                                   CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 11 of 13




 1   1332(d)(2) are satisfied, i.e., the proposed class has more than 100 members, the parties are
 2   minimally diverse, and the amount in controversy exceeds the statutory minimum, this action is
 3   properly removed pursuant to CAFA.
 4           38.       In addition – or in the alternative – because all of the requirements for federal
 5   diversity jurisdiction under 28 U.S.C. § 1332(a) are satisfied, i.e., complete diversity of citizenship
 6   exists between Plaintiff, on the one hand, and defendants, Glock, Inc., Glock Ges.m.b.H., on the
 7   other hand, and the amount in controversy exceeds the statutory minimum, this action is also
 8   properly removed for diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).
 9           WHEREFORE, Defendants, Glock, Inc. and Glock Ges.m.b.H., hereby give notice that
10   this action is removed from the Superior Court of California, County of Alameda to the United
11   States District Court for the Northern District of California.
12
13   DATED: December 11, 2020.                      BOWMAN AND BROOKE LLP
14
                                                By: /s/ Paul G. Cereghini
15
                                                    Paul G. Cereghini (SBN 148016)
16                                                  Lauren O. Miller (SBN 279448)
                                                    1741 Technology Drive, Suite 200
17                                                  San Jose, CA 95110
                                                    paul.cereghini@bowmanandbrooke.com
18
                                                    lauren.miller@bowmanandbrooke.com
19
                                                    Marion V. Mauch (SBN 253672)
20                                                  BOWMAN AND BROOKE LLP
                                                    970 West 190th Street, Suite 700
21                                                  Torrance, CA 90502
22                                                  Telephone:    (310) 768-3068
                                                    Facsimile:    (310) 719-1019
23                                                  marion.mauch@bowmanandbrooke.com
24                                                  -and-
25
                                                    RENZULLI LAW FIRM, LLP
26
                                                    John Renzulli (pro hac vice to be filed)
27                                                  Christopher Renzulli (pro hac vice to be filed)
28                                                  Howard Schilsky (pro hac vice to be filed)

     23382606v4                                       11
                                                    CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 12 of 13




 1                                            One North Broadway, Suite 1005
                                              White Plains, New York 10601
 2
 3                                            Attorneys for Defendants Glock, Inc. and specially-
                                              appearing Glock Ges.m.b.H.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     23382606v4                                 12  CASE NO. 3:20-CV-08807
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
                  Case 3:20-cv-08807-WHO Document 1 Filed 12/11/20 Page 13 of 13




 1                                            PROOF OF SERVICE
                                              F.R.C.P Rule 5(b)(2)
 2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
      I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
 4    not a party to the within action; my business address is 970 West 190th Street, Suite 700,
      Torrance, CA 90502.
 5
     On December 11, 2020, I served the foregoing document described as GLOCK, INC.’S AND
 6   GLOCK Ges.m.b.H.’S NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
 7   1446, AND 1453 on all interested parties in this action by placing the original X a true
     copy thereof enclosed in sealed envelopes addressed as follows:
 8
      Craig M. Nicholas, Esq.                                 Attorneys for Plaintiff
 9    Alex Tomasevic, Esq.
      NICHOLAS & TOMASEVIC, LLP                               Telephone:     619-325-0492
10
      225 Broadway, 19th Floor                                Facsimile:     619-325-0496
11    San Diego, CA 92101                                     Email:         cnicholas@nicholaslaw.org
                                                                             atomasevic@nicholaslaw.org
12
      Robert K. Lewis, Esq.                                   Attorneys for Plaintiff
13
      Christopher A. Treadway, Esq.
14    LEWIS LAW FIRM, PLC                                     Telephone:     602-889-6666
      2302 N. 3rd Street                                      Facsimile:     602-252-1446
15    Phoenix, AZ 85004                                       Email:         rob@lewisandporka.com
                                                                             chris@lewisandporka.com
16
17    Amy M. Pokora, Esq.                                     Attorneys for Plaintiff
      2302 N. 3rd Street
18    Phoenix, AZ 85004                                       Telephone:     602-889-6666
                                                              Facsimile:     602-252-1446
19                                                            Email:         amy@lewisandporka.com
20
21   X            BY MAIL (F.R.C.P. Rule 5(b)(2)): As follows: I am "readily familiar" with the firm's
                  practice of collection and processing correspondence for mailing. Under that practice it
22                would be deposited with U.S. postal service on that same day with postage thereon
                  fully prepaid at Torrance, California in the ordinary course of business. I am aware that
23                on motion of the party served, service is presumed invalid if postal cancellation
                  date or postage meter date is more than one day after date of deposit for mailing.
24
25    Executed on December 11, 2020 at Torrance, California.

26   X            (Federal) I declare that I am employed in the office of a member of the bar of this
                  court at whose direction the service was made.
27
28
                                                       Stacy Eikenberry
     23382606v4                                    CASE NO. 3:20-CV-08807
                                                         13
     GLOCK DEFENDANTS’ NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                                1446, AND 1453
